Exhibit 10.8
 
AMENDED AND RESTATED
FIRST FEDERAL SAVINGS AND LOAN ASSOCIATION OF HAZARD
CHANGE IN CONTROL SEVERANCE COMPENSATION PLAN


A.
Purpose.



The purpose of the First Federal Savings and Loan Association of Hazard Change
in Control Severance Compensation Plan (the “Plan”) is to ensure the successful
continuation of the business of First Federal Savings and Loan Association (the
“Bank”) and the fair and equitable treatment of employees following a Change in
Control (as defined below).  The Bank has amended and restated this Plan to
conform to the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).



B.
Covered Employees.

 
Subject to paragraph C below, any employee of the Bank (or a subsidiary that has
adopted that Plan in accordance with paragraph H) with at least one year of
service as of his or her termination date shall be eligible to receive a Change
in Control Severance Benefit (as defined below) if, within the period beginning
on the effective date of a Change in Control and ending on the first anniversary
of such date, (i) the employee’s employment is involuntarily terminated or (ii)
the employee terminates employment voluntarily after being offered continued
employment in a position that is not a Comparable Position (as defined below).


C.
Limitations on Eligibility for Change in Control Severance Benefits.



1.      No employee shall be eligible for a Change in Control Severance Benefit
if (a) his or her employment is terminated for “Cause”, (b) he or she is offered
a Comparable Position and declines to accept such position or (c) the employee
is, at the time of termination of employment, a party to an individual
employment agreement or change in control agreement.


2.
For purposes of this Plan, a termination of employment for “Cause” shall include
termination because of the employee’s personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or violation of
any final cease-and desist order, or material breach of any provision of the
plan.



3.      For purposes of this Plan, a “Comparable Position” shall mean a position
that would (i) provide the employee with base compensation and benefits that are
comparable in the aggregate to those provided to the employee prior to the
Change in Control, (ii) provide the employee with an opportunity for variable
bonus compensation that is comparable to the opportunity provided to the
employee prior to the Change in Control, (iii) be in a location that would not
require the employee to increase his or her daily one way commuting distance by
more than twenty-five miles as compared to the employee’s commuting distance
immediately prior to the Change in Control and (iv) have job skill requirements
and duties that are comparable to the requirements and duties of the position
held by the employee prior to the Change in Control.


 
 

--------------------------------------------------------------------------------

 

D.
Definition of Change in Control.



For purposes of this Plan, “Change in Control” means the occurrence of any one
of the following events:


 
(1)
Merger: Kentucky First Federal Bancorp, Inc. (the “Company”) merges into or
consolidates with another corporation, or merges another corporation into the
Company, and as a result less than a majority of the combined voting power of
the resulting corporation immediately after the merger or consolidation is held
by persons who were stockholders of the Company immediately before the merger or
consolidation.



 
(2)
Acquisition of Significant Share Ownership: The Company files, or is required to
file, a report on Schedule 13D or another form or schedule (other than Schedule
13G) required under Sections 13(d) or 14(d) of the Securities Exchange Act of
1934, if the schedule discloses that the filing person or persons acting in
concert has or have become the beneficial owner of 25% or more of a class of the
Company’s voting securities, but this clause (b) shall not apply to beneficial
ownership of Company voting shares held in a fiduciary capacity by an entity of
which the Company directly or indirectly beneficially owns 50% or more of its
outstanding voting securities.



 
(3)
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the stockholders) by a vote of at least
two-thirds (⅔) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or



 
(4)
Sale of Assets:  The Company sells to a third party all or substantially all of
its assets.



E.
Determination of the Change in Control Severance Benefit.



The Change in Control Severance Benefit payable to an eligible employee under
this Plan shall be determined as follows:


 
(1)
An eligible employee who becomes entitled to receive a Change in Control
Severance Payment under the Plan shall receive a benefit determined under the
following schedule:



 
(a)
The basic benefit under the Plan shall be determined as the product of (i) the
employee’s years of service from his or her hire date (including partial years)
through the termination date and (ii) one (1) month of the employee’s Base
Compensation (as defined below).  A “year of service” shall mean each 12-month
period of service following an employee’s hire date determined without regard to
the number of hours worked during such period(s).

 
 
(b)
Notwithstanding anything in this Plan to the contrary, the minimum payment to an
eligible employee under this Plan shall be one (1) month of Base Compensation
and the maximum payment to an eligible employee shall not exceed twelve (12)
months of Base Compensation.



 
(2)
The Change in Control Severance payment shall be made in a lump sum not later
than five (5) business days after the date of the employee’s termination of
employment.

 

--------------------------------------------------------------------------------


 
 
(3)
For the purpose of making severance determinations under this paragraph D, “Base
Compensation” shall mean:



 
(a)
for salaried employees, the employee’s annual base salary at the rate in effect
on his or her termination date or, if greater, the rate in effect on the date
immediately preceding the Change in Control.



 
(b)
for employees whose compensation is determined in whole or in part on the basis
of commission income, the employee’s base salary at termination (or, if greater,
the base salary on the date immediately preceding the effective date of the
Change in Control), if any, plus the commissions earned by the employee in the
twelve (12) full calendar months preceding his or her termination date (or, if
greater, the commissions earned in the twelve (12) full calendar months
immediately preceding the effective date of the Change in Control).



(c)       for hourly employees, the employee’s total hourly wages for the twelve
(12) full calendar months preceding his or her termination date or, if greater,
the twelve (12) full calendar months preceding the effective date of the Change
in Control.


F.
Withholding.



All payments will be subject to customary withholding for federal, state and
local tax purposes.


G.
Parachute Payment.



Notwithstanding anything in this Plan to the contrary, if a benefit to an
employee who is a “Disqualified Individual” shall be in an amount which includes
an “Excess Parachute Payment” taking into account payments under this Plan and
otherwise, the benefit under this Plan to that employee shall be reduced to the
maximum amount which does not include an Excess Parachute Payment.  The terms
“Disqualified Individual” and “Excess Parachute Payment” shall have the same
meanings as under Section 280G of the Code, or any successor provision thereto.


H.
Adoption by Subsidiaries.



Upon approval by the Board of Directors of the Bank, this Plan may be adopted by
any subsidiary  of the Bank.  Upon such adoption, the subsidiary shall become an
Employer hereunder and the provisions of the Plan shall be fully applicable to
the Employees of that subsidiary.


I.
Administration.



The Plan is administered by the Board of Directors of the Bank, which shall have
the discretion to interpret the terms of the Plan and to make all determinations
regarding eligibility for and payment of benefits. All decisions of the Board,
any action taken by the Board with respect to the Plan and within the powers
granted to the Board under the Plan, and any interpretation by the Board of any
term or condition of the Plan, are conclusive and binding on all persons, and
will be given the maximum possible deference allowed by law. The Board may
delegate and reallocate any authority and responsibility with respect to the
Plan.

J.
Source of Payments.

 
All amounts payable under the Plan will be paid in cash from the general funds
of the Bank; no separate fund will be established under the Plan; and the Plan
will have no assets.
 

--------------------------------------------------------------------------------


 
K.
Inalienability.

 
In no event may any Employee sell, transfer, anticipate, assign or otherwise
dispose of any right or interest under the Plan. At no time will any such right
or interest be subject to the claims of creditors, nor liable to attachment,
execution or other legal process.


L.
Governing Law.



The provisions of the Plan will be construed, administered and enforced in
accordance with the laws of Kentucky, except to the extent that federal law
applies.


M.
Severability.



If any provision of the Plan is held invalid or unenforceable, its invalidity or
unenforceability will not affect any other provision of the Plan, and the Plan
will be construed and enforced as if such provision had not been included.
 
N.
No Employment Rights.



Neither the establishment nor the terms of this Plan shall be held or construed
to confer upon any employee any right to continued employment by the Bank, nor
shall they constitute a contract of employment, express or implied.  The Bank
reserves the right to dismiss or discipline any employee to the same extent and
on the same basis as though this Plan had not been adopted.  Nothing in this
Plan is intended to alter the at-will status of the Bank’s employees.  Except to
the extent otherwise expressly set forth to the contrary in an individual
employment-related agreement, the employment of any employee may be terminated
at any time by either the Bank or the employee with or without cause.


O.
Amendment and Termination.



The Plan may be terminated or amended in any respect by resolution adopted by a
majority of the Board of Directors of the Bank, unless a Change in Control has
previously occurred.  If a Change in Control occurs, the Plan no longer shall be
subject to amendment, change, substitution, deletion, revocation or termination
in any respect whatsoever.  The form of any proper amendment or termination of
the Plan shall be a written instrument signed by a duly authorized officer or
officers of the Bank, certifying that the amendment or termination has been
approved by the Board of Directors.  A proper amendment of the Plan
automatically shall effect a corresponding amendment to each Participant’s
rights hereunder.  A proper termination of the Plan automatically shall effect a
termination of all employees’ rights and benefits hereunder.

 
 

--------------------------------------------------------------------------------

 


P.
Section 409A.



If when termination of employment occurs an employee is a “specified employee”
(within the meaning of Section 409A of the Code), and if the cash severance
payment under paragraph E. would be considered deferred compensation under
Section 409A of the Code, and, finally, if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available, the
employee’s severance benefit shall be paid to the employee in a single lump sum,
without interest, on the first payroll date of the seventh month after the month
in which the employee’s employment terminates, provided the termination of
employment constitutes a “separation from service” under Section 409A of the
Code. References in this Plan to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Section 409A of the Code.



IN WITNESS WHEREOF, a duly authorized officer of the Bank has executed this Plan
as of  December 22, 2008.



ATTEST:
 
FIRST FEDERAL SAVINGS AND LOAN
ASSOCIATION
         
/s/ Thomas F. Skaggs
 
/s/ Tony D. Whitaker


 
 

--------------------------------------------------------------------------------

 
